Citation Nr: 1727916	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  16-26 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for epilepsy prior to November 21, 2014.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) for aid and attendance


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to October 1988 and from April 1989 to August 1994.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction has been transferred to the RO in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's epilepsy was not shown to cause 5-8 seizures per week or any major seizure prior to November 21, 2014.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for epilepsy prior to November 21, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran and his spouse testified at a personal hearing before the Board, and a transcript of the hearing is of record.  The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Epilepsy

The Veteran first filed for service connection for epilepsy in April 1995, and, in August 1995, the RO granted service connection and assigned a disability rating of 20 percent.  An increased rating claim was received in July 2013, the claim was initially denied, but during the pendency of the appeal, the Veteran's disability rating for epilepsy was increased to a total disability rating effective November 21, 2014.  As such, the issue to be decided here is whether the Veteran is entitled to a rating in excess of 20 percent for epilepsy prior to November 21, 2014.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's epilepsy is evaluated pursuant to the General Rating Formula for Major and Minor Epileptic Seizures.  A disability rating of 20 percent is assigned when epilepsy manifests at least one major seizure in the last two years or at least two minor seizures in the last six months; a 40 percent disability rating is assigned when epilepsy manifests in at least one major seizure in the last six months or two in the last year, or averaging at least five to eight minor seizures weekly; a 60 percent disability rating is assigned when epilepsy manifests in at least one major seizure in four months over the last year or nine to ten minor seizures per week, and a disability rating of 80 percent is assigned when epilepsy manifests in at least one major seizure in three months over the last year or more than 10 minor seizures weekly.  A total disability rating is assigned when epilepsy manifests at least one major seizure per month over the last year.  38 C.F.R. § 4.124a, General Rating Formula for Major and Minor Epileptic Seizures.

NOTE (1): A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.

NOTE (2): A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).

Of note, the Diagnostic Code for evaluating epilepsy specifically considers the use of medication to control seizures.  As such, it is strictly the number of seizures over a given period of time that is relevant to evaluating the Veteran's claim.

The Veteran was treated at a private facility (WakeMed Health) for a stroke from June 2013 to October 2013.  These treatment records are silent for reports of seizure activity until October 2013 when the Veteran reported that he believed he had experienced a seizure.

The Veteran sought treatment at a private facility (Raleigh Neurology) in September 2013.  The Veteran reported experiencing a stroke on June 27, 2013 followed by a seizure during a period of rehabilitation after the stroke.  The Veteran's spouse - who assisted the Veteran in providing his medical history - indicated that the Veteran zoned out for approximately 10 minutes.

The Veteran's wife submitted a written statement in October 2013 reporting that the Veteran experienced a seizure in October 2013.

The Veteran sought treatment at a private facility (Raleigh Neurology) again in December 2013, but did not report experiencing any additional seizures since his most recent visit in September 2013.

The Veteran's wife submitted a written statement in February 2014 reporting that he was seeking treatment for epilepsy and seizures, and that the Veteran's physician had increased his medication in light of increased seizure activity.

The Veteran sought treatment at a private facility (Raleigh Neurology) again in January 2014.  The Veteran and his wife reported that he had experienced a seizure since his previous visit in December 2013 as well as another seizure the day of the office visit.  The Veteran's wife described the seizures as periods of starring followed by periods of confusion.  In December 2013, it was noted that the Veteran's seizures appeared to be adequately controlled.

The Veteran sought treatment at a private facility (Raleigh Neurology) again in February 2014.  The Veteran denied having experienced any seizures since his last visit.  The medical record indicates that the Veteran's last visit had been in January 2013, but his treatment records indicate that his most recent treatment had been in January 2014.  

The Veteran underwent a VA examination in February 2014.  The Veteran reported experiencing strokes in May 2013 and June 2013, and seizures during his rehabilitation period.  The examiner noted the following symptoms associated with seizures: brief interruption of consciousness or conscious control; episodes of staring; episodes of rhythmic blinking of the eyes; episodes of nodding of the head; and episodes of autonomic disturbances.  The examiner noted that the Veteran's most recent seizure was in February 2014, and that the Veteran had experienced more than two minor seizures in the previous six months (since August 2013); on average zero to four per week.  The examiner noted that the Veteran did not experience major seizures.

In April 2014, it was noted that the Veteran was describing what sounded like seizures.  He had not had any jerking or shaking activity recently but he did have starring spells followed by sudden confusion.  The doctor noted that he was on Keppra 500mg BID, which the doctor increased to 750mg BID.

The Veteran sought treatment for seizures in May 2014, at which time his wife assisted in providing the medical history.  The provider noted that the Veteran manifested grand mal seizures mostly at night so that his wife rarely witnessed them.

In a July 2014 VA treatment record, the Veteran was noted to have last had a seizure in June.  It was noted that the seizures occurred approximately once per month.  However, it was noted that neither the Veteran nor his wife was able to describe well the appearance of or frequency of seizure activity.

The Veteran was hospitalized for a seizure disorder at a VA facility in September 2014, where he underwent an EEG, and four seizures were detected on the first night with multiple burst of epileptiform activity.  However, it is noted that prior to this, the Veteran's anti-seizure medication was reduced, and following the testing his medication level was actually increased.  The VA provider concluded that the Veteran was experiencing nocturnal seizures most of which were unwitnessed.

The Veteran's wife - at the instruction of VA providers - began keeping a log of the Veteran's seizure (as well as his blood pressure).  The Veteran's spouse noted the seizures on the following dates: October 2, 2014, October 8, 2014, October 9, 2014, October 10, 2014, October 11, 2014, October 13, 2014, October 15, 2014, November 1, 2014, November 2, 2014, November 3, 2014, and November 14, 2014.

Turning to the evidence of record, a rating in excess of 20 percent is not warranted prior to November 2014.  The Veteran's rating was increased at that time, based on a finding of multiple major seizures.  However, prior to that date, the Veteran was not shown to have experienced any major seizures. 

Prior to November 2014, the Veteran clearly was experiencing minor seizures multiple times per week.  However, the record simply does not document averaging at least five minor seizures weekly.  The Veteran did have 4 seizures in one night while in the hospital for testing, but it appears that the Veteran's anti-seizure medication was lowered to test for seizures and only then did the four seizures occur.  As such, it is difficult to extrapolate from that study for rating purposes.  The Veteran's wife did keep a journal of his seizures in October and November 2014, but she only observed approximately three seizures per week (sometimes more, sometimes less).  As such, this study does not show an average of at least five seizures weekly.  

Unfortunately, neither the Veteran nor his spouse was noted to have a very good ability to identify when a seizure had occurred and some seizures were occurring at night when they were not documented.  As such, the evidence that might have supported a higher rating prior to November 2014 is simply not of record, and there is simply no way to estimate whether or how many seizures the Veteran did have.

Accordingly, a rating in excess of 20 percent prior to November 2014 is denied for the Veteran's service connected seizure disability.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment of the Veteran's service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required for this appellate period.  The Veteran has reported seizures of various frequency and severity due to epilepsy, and the schedular rating criteria assigns disability ratings due to the severity and frequency of epileptic seizures.  Therefore, the Veteran's reported symptoms are anticipated by the schedular rating criteria.  Additionally, the Veteran has not raised the issue of entitlement to an extraschedular rating; and an extraschedular rating is not raised by the record; as the record does not indicate that these disabilities manifested in a unique or unusual way unanticipated by the schedular rating criteria.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  


ORDER

A disability rating in excess of 20 percent prior to November 21, 2014 is denied.


REMAND

Special Monthly Compensation 

SMC at the aid and attendance rate is payable when the Veteran is, as a result of his service-connected disability, helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350.

Relevant factors for consideration as to the need for aid and attendance are the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment. 

The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to perform one of the enumerated disabling conditions, but the Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In April 2017, the Veteran's spouse wrote that he had started experiencing petit mal seizures almost daily, which affected him differently each time, but which at times left him unable to talk, confused and in a childlike state.  She indicated that every time she went out she rushed home to make sure the Veteran was ok, and she was constantly in fear of his having another grand mal seizure.  She recalled incidents in which she had needed to hold him up in a chair to keep him from hitting the floor or helping him to the bed to keep him from failing.

She also testified at a Board hearing the Veteran had experienced several grand mal seizures that had required her to call EMS.

In February 2016, the Veteran underwent a VA examination for aid and attendance.  However, while it was concluded that the Veteran needed assistance in tending to bathing and hygiene and could not feed himself, the examiner did not indicate whether the Veteran's service connected disability alone (namely a seizure disorder) caused this.  In fact, most of the problems appeared to be related to his non-service connected stroke residuals.

The Board believes that additional medical clarification is needed to fairly adjudicate this claim.

TDIU

The Board has considered whether the issue of TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that it has, because, as discussed below, the Veteran and his spouse have claimed that his epilepsy prevents him from securing and maintaining employment; and a VA examiner opined that the Veteran's epilepsy impaired his ability to perform sedentary and physical labor.  The Veteran currently receives a total disability rating for his epilepsy.  However, because that rating was not made effective until November 21, 2014, the Board must consider a TDIU earlier than that date.

Typically, TDIU is awarded on a schedular basis, which requires that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran does not meet this standard.  

Nevertheless, there is also a duty imposed on the Board to consider TDIU even when the schedular criteria are not met.  Roberson v. Principi, 251 F.3d 1378 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, but does not meet the schedular criteria, then the RO should refer to the Director, Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).
 
The Veteran's wife submitted a written statement in October 2013 reporting that the his sick leave had expired, and that he was having trouble paying for living expenses.  In a January 2014 statement, the Veteran's wife reported that he was unemployed, and that the family was facing financial difficulty.

The Veteran's wife submitted a written statement in February 2014 reporting that he had worked as a truck driver for 25 years, but that he was no longer able to continue due to limited use of his right arm.  However, it is unclear to the Board whether the Veteran would be legally allowed to drive with his active epileptic condition.

The Veteran underwent a VA examination in February 2014.  The examiner opined that the Veteran's episodes of seizures would interrupt both sedentary and physical work.  The examiner further indicated that the Veteran would be unable to drive, perform height work, operate heavy machinery, or use power tools.

In a November 2014 statement, the Veteran's spouse reported that he had become unemployed in May 2013. 

The Board is precluded from issuing an extraschedular rating in the first instance.  As such, this matter should be referred to the Director, Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's epilepsy renders him  helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350.  Why or why not?  If an opinion cannot be provided without an examination, one should be provided. 

Relevant factors for consideration as to the need for aid and attendance are the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment. 

2.  Refer the claim for TDIU prior to November 21, 2014 to the Director, Compensation and Pension Service for consideration of extraschedular TDIU is warranted.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


